December 9, 1931. The opinion of the Court was delivered by *Page 2 
This proceeding has hung fire for a long time, owing to the pleas of each side for further time for one cause and another. Two months ago the petitioner was given leave to file some additional matter which has never been filed. However, that is immaterial, as the Court will not pass upon the merits of the cause. In the view which the Court takes, this matter should never have been brought in the original jurisdiction of this Court. It is a proceeding for the collection of an unliquidated demand; a matter essentially within the jurisdiction of the Court of Common Pleas. That Court is open to the parties. Without discussing, or passing upon the questions involved, the petition is dismissed with leave to take such action in the Court of Common Pleas as petitioner may be advised. And it is so ordered.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES STABLER and CARTER concur.
MR. JUSTICE COTHRAN did not participate on account of illness.